Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 31, 1996, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
*489Defendant’s claim that the court failed to consider granting him youthful offender treatment is unpreserved for appellate review (People v McGowen, 42 NY2d 905; People v Thomas, 206 AD2d 708) and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court considered and appropriately denied youthful offender treatment on the basis of the seriousness of the crime. Concur—Milonas, J. P., Rosenberger, Williams and Mazzarelli, JJ.